Citation Nr: 0931009	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-05 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent 
(excluding temporary total ratings) for chronic lumbosacral 
strain with degenerative arthritis and disc disease, status-
post L4-S1 hemilaminectomy with fusion and left lower 
extremity radiculopathy (hereinafter, "low back disorder")

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the service-connected 
low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The record reflects the Veteran had requested a Board hearing 
in conjunction with this appeal, and such a hearing was 
scheduled for August 2008.  However, the Veteran failed to 
appear for that scheduled hearing.  Accordingly, his hearing 
request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 
20.704(d).

For the reasons addressed in the REMAND portion of the 
decision below, the Veteran's left hip claim is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected low back disorder is not 
manifested by ankylosis or impairment analogous thereto.

3.  The Veteran's service-connected low back disorder has not 
resulted, at any time during the pendency of this case, in 
incapacitating episodes (as defined by VA regulations) having 
a total duration of at least 6 weeks during a 12 month 
period.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent (excluding 
temporary total ratings) for the Veteran's service-connected 
low back disorder are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  As detailed below, the Board finds 
that these duties have been satisfied with respect to the low 
back disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Board must 
admit that the Veteran was not specifically sent pre-
adjudication notice, in that no such notice was sent from the 
time of his recognized March 2005 date of claim and the 
January 2006 rating decision.  However, the Board observes 
that the Veteran filed earlier increased rating claims for 
his service-connected low back disorder beginning in 2003, 
which were adjudicated by rating decisions promulgated in 
August 2003, November 2004, March 2005, and January 2006.  
Although he submitted additional evidence and contentions 
following each of these rating decisions, he did not submit a 
Notice of Disagreement until subsequent to the January 2006 
rating decision, which initiated his current appeal.  See 
38 C.F.R. §§ 20.200 (What constitutes an appeal), 20.302, and 
20.304 (Filing additional evidence does not extend time limit 
for appeal).  Nevertheless, he was sent VCAA-compliant pre-
adjudication notice prior to these rating decisions via 
letters dated in July 2003, October 2003, November 2004, and 
January 2005 which indicates he was notified of the 
requirements for the benefits sought on appeal prior to 
January 2006.  He was also sent additional VCAA-compliant 
notification regarding his appeal via letters dated in March 
2006 and April 2008 followed by readjudication of the low 
back claim via the October 2006 Statement of the Case (SOC) 
and Supplemental SOCs (SSOCs) in April and June 2008.  This 
development "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA notification letters 
informed the Veteran of what information and evidence he must 
submit to support his low back claim, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also observes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), regarding the information that must be provided to 
a claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the April 2008 VCAA letter is in full 
compliance with, and cited to the holding of Vazquez-Flores, 
supra.  This letter satisfies all 3 elements noted in the 
preceding paragraph, to include a summary of the relevant 
rating criteria for evaluating the service-connected low back 
disorder.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his low back claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All records relevant to his low back 
claim are in the claims folder.  The Veteran has had the 
opportunity to present evidence and argument in support of 
his claims, and nothing reflects he has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As noted in the Introduction, he failed to 
report for the Board hearing scheduled in conjunction with 
this case, and, thus, his hearing request is deemed 
withdrawn.  Moreover, he was accorded VA examinations of his 
low back in August 2003, September 2004, June 2005, and March 
2007.  The Board observes that these examinations made 
detailed findings regarding the symptomatology of the 
Veteran's service-connected low back disorder, and that the 
findings are consistent with the treatment records on file.  
Further, the Veteran has not demonstrated any prejudice 
caused by any deficiency in these examinations.  Accordingly, 
the Board finds that these examinations are sufficient for 
resolution of this appeal.  Consequently, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of disability upon the person's ordinary activity, 38 
C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
also held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The current rating criteria for evaluating disabilities of 
the spine define normal range of motion for the various 
spinal segments for VA compensation purposes.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

In this case, the Board acknowledges that the Veteran's 
service-connected low back disorder is manifested by pain and 
resulting functional impairment.  Nevertheless, the competent 
medical evidence does not reflect that his symptomatology is 
of such severity as to warrant a rating in excess of the 
current 40 percent evaluation.  As indicated above, the only 
basis for a rating in excess of 40 percent under the General 
Rating Formula for Diseases and Injuries of the Spine is 
ankylosis of the spine - favorable or unfavorable.  Here, a 
thorough review of the competent medical evidence, to include 
the August 2003, September 2004, June 2005, and March 2007 VA 
medical examinations, does not show he has ever been 
diagnosed with ankylosis of the spine, nor does he have 
impairment analogous thereto.  For example, although he does 
have limitation of motion, the record does not reflect his 
spine is fixed in flexion, extension, or a neutral position.  
The August 2003 VA examination showed forward flexion to 55 
degrees with pain, backward extension to 10 degrees with 
severe pain, left lateral flexion to 10 degrees with pain, 
right lateral flexion to 14 degrees with pain, and rotation 
to 25 degrees with pain.  The September 2004 VA examination 
indicated that he had flexion to 80 degrees, extension to 10 
degrees, right and left lateral flexion to 20 degrees, and 
right and left rotation to 25 degrees, all with complaints of 
pain.  The June 2005 VA examination noted limited motion with 
no complaints of pain, with flexion to 80 degrees, extension 
to 32 degrees, right and left lateral flexion to 25 degrees, 
and right and left rotation to 25 degrees.  The Board 
acknowledges that the March 2007 VA examination showed 
flexion to 20 degrees, and right and left lateral flexion to 
10 degrees.  However, the examiner noted that the Veteran 
would not allow him to perform both active and passive range 
of motion for complaint of fear of pain; and that further 
range of motion was unable to be evaluated for the Veteran's 
fear that it would result in pain.  Nevertheless, nothing in 
this examination, nor the other medical treatment records on 
file indicates ankylosis or impairment analogous thereto.  
Moreover, the examiner indicated that the evidence, including 
radiological findings, were insufficient to warrant the 
degree of disability shown in the range of motion findings.

For these reasons, the Board finds there were no periods 
during the pendency of this case where the Veteran met or 
nearly approximated the criteria for a rating in excess of 40 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine.

The RO also considered the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes in evaluating 
the Veteran's service-connected low back disorder.  Under 
this Formula, an evaluation of 10 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  An evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  Finally, an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32,449 (June 10, 
2004).

The Board acknowledges the Veteran experiences flare-ups of 
his service-connected low back disorder, to include pain.  
For example, he reported on the March 2007 VA examination 
that they occurred daily, lasted for 15 to 30 minutes, and 
during which he had to lie down and rest, take medicine, 
stretch out, and lie on his right side.  However, based on a 
thorough review of the competent medical evidence, the Board 
finds that the Veteran's service-connected low back disorder 
has not resulted, at any time during the pendency of this 
case, in incapacitating episodes (as defined by VA 
regulations) having a total duration of at least 6 weeks 
during a 12 month period.  In pertinent part, both the June 
2005 and March 2007 VA medical examinations specifically 
noted that he had not been prescribed bedrest by a physician 
as a result of his service-connected low back disorder.  
Nothing in the other medical evidence on file otherwise 
supports a finding of incapacitating episodes (as defined by 
VA regulations) to the extent necessary for a rating in 
excess of 40 percent under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a 
schedular rating in excess of 40 percent for his service-
connected low back disorder.  The Board notes that in making 
this determination it took into consideration the Veteran's 
complaints of pain, as well as the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  However, as detailed above, his 
pain did not result at any time during the pendency of this 
case in functional impairment to the extent necessary for 
assignment of an increased rating.  

As an additional matter, the Board notes that the regulations 
provide that in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the question of an extraschedular rating is a component of a 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  Here, it does not 
appear that the RO has evaluated whether the Veteran is 
entitled to extraschedular ratings, and the Veteran has not 
raised the matter himself.  Although he has undergone various 
procedures due to his service-connected low back disorder, 
this appears to have been adequately reflected by the 
temporary total evaluations assigned pursuant to 38 C.F.R. 
§ 4.30 (Convalescent ratings).  The Board therefore is 
without authority to consider the matter of extraschedular 
ratings.  The Veteran is free to raise this as a separate 
issue with the RO if he so desires.

For the reasons stated above, the Board finds that the 
Veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent for his service-connected 
low back disorder.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 40 percent (excluding 
temporary total ratings) for the Veteran's service-connected 
low back disorder is denied.


REMAND

Regarding the left hip claim, the Board notes that service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran has contended that he has a left hip disorder 
secondary to his service-connected low back disorder.  Under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

In denying the claim below, the RO noted that the medical 
evidence confirmed the Veteran was treated for complaints of 
left hip pain.  However, the RO noted that left radiculopathy 
was already included as part of the evaluation for the 
service-connected low back disorder.  The RO also noted that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Despite the foregoing, the Board notes that no VA medical 
examination was accorded to the Veteran to confirm whether he 
does in fact have a chronic disability of the left hip that 
is separate and distinct from the radiculopathy, and, if so, 
whether such disability is secondary to the service-connected 
low back disorder.  The Board finds that such an examination 
is necessary for a full and fair adjudication of this claim.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  Therefore, a remand is required in the 
instant case.

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names and addresses of all 
medical care providers who have treated 
him for his left hip disorder since 
February 2008.  After securing any 
necessary release, obtain those records 
not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the nature and etiology of 
his complaints of left hip pain.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must indicate whether the 
Veteran has a chronic left hip disability 
that is separate and distinct from the 
left radiculopathy associated with his 
service-connected low back disorder.  If 
so, the examiner must express an opinion 
as to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that it was incurred in active service or 
caused by or aggravated by the service-
connected low back disorder.  By 
aggravation the Board means a permanent 
increase in the severity of the 
underlying disability beyond its natural 
progression.  If the examiner determines 
that the left hip disorder was aggravated 
by the service-connected low back 
disorder, the examiner should express the 
level of disability caused by the low 
back disorder to the extent possible.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the left hip claim in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in June 
2008, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


